Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hiel et al (US 2004/0131834).
Hiel et al taught that it was known at the time the invention was made to employ a plurality of rows of dies as part of a thread squeezing assembly used to manufacture a non-metallic armature (note that the final product taught by Hiel is a non-metallic rod assembly). Hiel et al taught that each of the bushings was in fact a die which was responsible for shaping and compacting the B-staged fibers and guide the fibers in the configuration for the final product. Applicant is referred to zone 5 where there was a series of consecutive bushings provided. Each bushing provided was slightly smaller in size from the bushing upstream in the process line (see paragraph [0127], for example). The reference to Hiel et al suggested that those skilled in the art would have heated the B-staged fibers as the proceed through zone 5 with a heating oven similar to that of the earlier described heating (see Figure 10, paragraph [0101} for example). The bushings were therefore clearly provided with a heating element. Figure 7 illustrates one of the use of multiple rows of dies where each successive row of dies included an equal to or lesser number of dies per row. It should be understood that when applicant recites that the “cross-sectional area of separate dies increases or remains” that the dies that “remain” in cross-sectional shape were subject to plus or minus 10% in cross-sectional shape (as applicant expressly defined that the same size included plus or minus 10% in cross-sectional area (see the specification, amended sheets the paragraph bridging pages 7 and 8 of the specification). Additionally, the dies are described as “squeezing dies” and it is not clear how a larger cross-sectional area die would have been capable of squeezing the resin impregnated fibers as they pass through the die. Lastly, it should be understood that “slightly smaller” as described by Hiel would have clearly included a change in cross-sectional area of “slightly smaller” (less than 10% in change). Additionally, as depicted in Figure 7, the number of bushings decrease along the flow path (downstream) of the arrangement of die rows in Hiel. This is evidenced in Figure 7 where there are 8 dies (160, dies 162a, 162b, 162c, 162d and 164a, 164b, 164c and 164d) and the next row of dies included only 5 dies (170, dies 172a, 172b, 172c, 172d and 174) noting that the fibers from 164a, 164b, 164c, and 164d were combined at 174 into a single molded fiber reinforced component. It should be noted that after passing die rows 170, the resin impregnated fibers pass through die 192 which is a single die (where the five dies in the previous row are reduced to a single die). It should be noted that while the reference taught that there was a die row arrangement 180 between die row 170 and 190, the claims use open claim language and failed to exclude the intervening die row with the same number of dies in the row.  Applicant is more specifically referred to paragraphs [0087] and [[0114]-[0132] for a discussion of the arrangement of the rows of dies. It should be noted that it certainly would have been obvious to one of ordinary skill in the art to provide an arrangement of rows of dies where there was a reduction in the number of dies from one row to the next when combining the resin impregnated fibers and squeezing out excess resin therein in the operation of Hiel et al wherein the die cross-sectional area varied (was reduced) by less than 10% from one die to the next to compact the filaments and form and shape the same into the desired cross-sectional shape therein.
With respect to claim 2, note that upstream of the die 5 was a resin impregnating zone 3 (and a heating zone 4 which B-staged the resin). Regarding claim 3, the reference clearly taught that one would have mounted “squeezing cutters” before the squeezing dies described above (noting that the squeezing cutters as described in the specification is noting more than a preliminary squeezing die through which the fibers and resin are fed and as described by Hiel, die rows 130, 140 and 150 precede the die row 160 and are deemed to be “squeezing cutters” within the meaning of the term given the language by applicant. Regarding claim 4, the total area of the holes for each subsequent row of dies is equal to that of the preceding row of die holes within a variation of plus or minus 10% (slightly smaller as described by Hiel is deemed to satisfy minus 10% difference). Regarding claim 5, there are at least three rows of dies as described by Hiel. Regarding claim 6, within the row of dies (for example row of dies 160), the dies 162a, 162b, 162c and 162d are described as identical cross-sectional areas as are dies 164a, 164b, 164c and 164d. additionally, regarding claim 7, some of the dies in a single row of dies can have different cross-sectional areas (dies 152a, 152b, 152c, 152d have a different cross sectional area from dies 154a, 154b, 154c, and 154d. regarding claim 8, the shape defined for some of the dies in Hiel are cylindrical, see dies 174, 184 and 192. Regarding claim 11, the reference to Hiel taught the formation of a rod of composite material. additionally, subsequent to passing through the last row of dies, the reference to Hiel taught that the composite rod was cured, see zone 6, paragraph [0133]. Regarding claim 12, at least three rows of dies were provided in Hiel. Regarding claims 13 and 14, as discussed above some of the dies have identical cross-sectional areas in a single row of dies as well as cross-sectional areas of dies which differ in the same row of dies. Regarding claim 15, the reference to Hiel taught that one would have used multiple types of fiber rovings in the process including two different types where the types of fibers employed included hydrocarbon fibers, glass fibers, basalt fibers and aramid fibers, see paragraphs [0043], [0044], [0046], [0053], [0060], and [0072] for example.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art in view of Hiel et al (US 2004/0131834).
The admitted prior art taught it was known in the production of a composite non-metallic armature which included a sequential arrangement of a rack with roving bobbins, an aligning device, an impregnating bath with a tensioning device, a molding assembly comprising a thread squeezing assembly, a helical winding device, a polymerization chamber, and cooling assembly , a pulling device and an armature cord unwinding and cutting unit. The applicant is referred to page one of the specification under the heading “DESCRIPTION OF RELATED ART”. The admitted prior art failed to teach the use of a plurality of rows of squeezing dies where the number of dies per row decreased in the feed direction of the resin impregnated fibers and where the cross-sectional areas of the dies from one row to the next are the same (within 10%).
Hiel et al taught the identified arrangement of squeezing dies as claimed. Applicant is referred to paragraph 4 above for a complete discussion of the reference to Hiel. As it would have provided for an arrangement of rows of dies that shaped and compacted the B-staged fibers (see paragraph [0119] of Hiel et al, i.e. a thread squeezing assembly), one skilled in the art would have found it obvious at the time the invention was made to utilize the arrangement of rows of dies taught by Hiel et al for the thread squeezing assembly in the admitted prior art when making a composite armature therein.
With respect to claim 10, it was understood as taught by Hiel et al to utilize more than one type of filament roving in the operation therein. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746